Order entered November 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01409-CV

                  IN RE EQUIMARK REALTY CORPORATION, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-11921

                                             ORDER
                           Before Justices Francis, Myers and Schenck

       Before the Court is relator’s emergency motion for stay, in which the relator requests a

stay of all proceedings in the trial court between relator and real party in interest, One Hillcrest

Partners, Ltd. We GRANT the motion only to the extent that we ORDER STAYED, until

further order of this Court, the trial court’s October 28, 2015 order permitting the deposition

requested by One Hillcrest Partners and ordering the production of documents responsive to the

subpoena duces tecum issued in conjunction with the deposition notice.

       Relator’s petition for writ of mandamus remains pending before the Court. The Court

requests that real party in interest and respondent file their responses, if any, to the petition for

writ of mandamus on or before December 1, 2015.


                                                       /s/    DAVID J. SCHENCK
                                                              JUSTICE